ON MOTION
ORDER
Eon-Net, L.P. and Jean-Marc Zimmerman move to lift the stay of the briefing schedule and for the court to decide their motion to stay “the imposition of and the ability to execute and enforce the District Court’s May 17, 2010 Supplemental Order on Fees and Costs imposing monetary sanctions (“Monetary Order”) against them pending the Appellants’ appeal of the District Court’s March 4, 2009 Order on Claim Construction ... and Monetary Order.”
An order recently issued and thus the motions to lift the stay of the briefing schedule and decide the motion to stay are moot.
Upon consideration thereof,
It Is Ordered That:
The motions are denied as moot.